t c summary opinion united_states tax_court douglas b and sally ziegeler petitioners v commissioner of internal revenue respondent docket no 18748-08s filed date douglas b and sally ziegeler pro sese maya solh for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the code in effect for the year in issue respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 petitioners concede liability for the dollar_figure deficiency the issue remaining for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california in douglas ziegeler petitioner worked as a management consultant in the healthcare industry and sally ziegeler was a housewife petitioner received dollar_figure of income from healthfirst medical management co l l c healthfirst which petitioners failed to report on their tax_return petitioner also received dollar_figure in wages from health first petitioner held a 30-percent ownership_interest in healthfirst dr ronald crowel the managing member of healthfirst owned the remaining 70-percent interest according to petitioner a dispute over fee arrangements led to the termination of healthfirst in date the parties stipulated that petitioner received dollar_figure of income from healthfirst we note that respondent introduced into evidence checks from healthfirst totaling only dollar_figure since neither party addressed this discrepancy at trial or on brief we rely on the stipulated amount medical group health first medical and dollar_figure in additional income from various consulting clients in petitioner received about six to eight checks per month from his consulting business which he signed and deposited into a single bank account petitioner kept monthly totals of his income but did not separately track the amount of income he received from each source randi bach ms bach a certified_public_accountant c p a prepared petitioners’ federal_income_tax return petitioner provided ms bach with his approximate cash_flow for forms 1099-misc miscellaneous income from his consulting clients and a form_w-2 wage and tax statement from health first medical petitioner did not provide ms bach with a schedule_k-1 partner’s share of income deductions credits etc from healthfirst or any additional information that would have enabled her to calculate his income from healthfirst ms bach listed healthfirst on schedule e supplemental income and loss of petitioners’ form_1040 u s individual_income_tax_return for but left the amount of income blank petitioner did not receive a schedule_k-1 from healthfirst in nor did he attempt to obtain one ms bach also prepared petitioners’ federal_income_tax return petitioner provided ms bach with a schedule_k-1 from healthfirst for that indicated petitioner received dollar_figure of income ms bach reported the income on the schedule e for discussion sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite once the commissioner has met his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial understatement5 of income_tax see sec_6662 negligence includes any failure to make a reasonable attempt to comply with understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 the provisions of the code or to exercise ordinary care in the preparation of a return and disregard means any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 the accuracy-related_penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s efforts to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may constitute reasonable_cause 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs see also 469_us_241 in order to prevail on this issue the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided all necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite the ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to the agent who prepares the return 108_tc_147 for the tax_year respondent determined that petitioners are liable for an accuracy-related_penalty attributable to a substantial_understatement_of_income_tax or in the alternative due to negligence or disregard of rules or regulations with regard to the substantial_understatement_of_income_tax respondent has met his burden of production under sec_7491 the amount of tax required to be shown on petitioners’ return is dollar_figure the understatement dollar_figure exceeds the greater of percent of the amount required to be shown dollar_figure and dollar_figure therefore we conclude that respondent has met his burden of production for his determination of the accuracy-related_penalty based on a substantial_understatement_of_income_tax petitioners have failed to meet their burden of proving that they acted with reasonable_cause and in good_faith though petitioners never received a schedule_k-1 they never requested one nor did they make any attempt to calculate and report the income from healthfirst as a result petitioners did not make a reasonable attempt to comply with the code nor did they exercise reasonable care in the preparation of their federal_income_tax return since the payments from healthfirst account for over percent of petitioners’ income for their inaction is especially unreasonable petitioners’ contention that nonreceipt of a schedule_k-1 constitutes reasonable_cause is mistaken see deas v commissioner tcmemo_2000_204 nonreceipt of schedule_k-1 did not constitute reasonable_cause where taxpayer failed to report partnership income also the fact that a c p a prepared petitioners’ tax_return does not establish good_faith reliance on an independent competent professional in this case petitioners did not provide ms bach with necessary and accurate information for her to correctly determine petitioner’s income see healthfirst paid petitioner by check and petitioner deposited all checks from his consulting business into a single account therefore petitioners could have determined the amount of income from healthfirst by requesting copies of canceled checks or reviewing bank records and deposit slips neonatology associates p a v commissioner supra pincite asat inc v commissioner supra pincite ms bach credibly testified that had petitioner informed her of the income from healthfirst she would have reported it ms bach was not required to perform an audit of petitioner’s books_and_records rather she relied on the information petitioners provided petitioners’ failure to report the dollar_figure of income from healthfirst was not on account of reasonable_cause and in good_faith we therefore sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty on the underpayment in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
